Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 1 of 28




       (Slip Opinion)              OCTOBER TERM, 2018                                       1

                                              Syllabus

                NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
              being done in connection with this case, at the time the opinion is issued.
              The syllabus constitutes no part of the opinion of the Court but has been
              prepared by the Reporter of Decisions for the convenience of the reader.
              See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


       SUPREME COURT OF THE UNITED STATES

                                              Syllabus

                           APPLE INC. v. PEPPER ET AL.

       CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                         THE NINTH CIRCUIT

           No. 17–204.      Argued November 26, 2018—Decided May 13, 2019
       Apple Inc. sells iPhone applications, or apps, directly to iPhone owners
        through its App Store—the only place where iPhone owners may law-
        fully buy apps. Most of those apps are created by independent devel-
        opers under contracts with Apple. Apple charges the developers a
        $99 annual membership fee, allows them to set the retail price of the
        apps, and charges a 30% commission on every app sale. Respond-
        ents, four iPhone owners, sued Apple, alleging that the company has
        unlawfully monopolized the aftermarket for iPhone apps. Apple
        moved to dismiss, arguing that the iPhone owners could not sue be-
        cause they were not direct purchasers from Apple under Illinois Brick
        Co. v. Illinois, 431 U. S. 720. The District Court agreed, but the
        Ninth Circuit reversed, concluding that the iPhone owners were di-
        rect purchasers because they purchased apps directly from Apple.
       Held: Under Illinois Brick, the iPhone owners were direct purchasers
        who may sue Apple for alleged monopolization. Pp. 4–14.
           (a) This straightforward conclusion follows from the text of the an-
        titrust laws and from this Court’s precedent. Section 4 of the Clayton
        Act provides that “any person who shall be injured in his business or
        property by reason of anything forbidden in the antitrust laws may
        sue.” 15 U. S. C. §15(a). That broad text readily covers consumers
        who purchase goods or services at higher-than-competitive prices
        from an allegedly monopolistic retailer. Applying §4, this Court has
        consistently stated that “the immediate buyers from the alleged anti-
        trust violators” may maintain a suit against the antitrust violators,
        Kansas v. UtiliCorp United Inc., 497 U. S. 199, 207, but has ruled
        that indirect purchasers who are two or more steps removed from the
        violator in a distribution chain may not sue. Unlike the consumer in
        Illinois Brick, the iPhone owners here are not consumers at the bot-
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 2 of 28




       2                         APPLE INC. v. PEPPER

                                         Syllabus

           tom of a vertical distribution chain who are attempting to sue manu-
           facturers at the top of the chain. The absence of an intermediary in
           the distribution chain between Apple and the consumer is dispositive.
           Pp. 4–7.
              (b) Apple argues that Illinois Brick allows consumers to sue only
           the party who sets the retail price, whether or not the party sells the
           good or service directly to the complaining party. But that theory
           suffers from three main problems. First, it contradicts statutory text
           and precedent by requiring the Court to rewrite the rationale of Illi-
           nois Brick and to gut its longstanding bright-line rule. Any ambigui-
           ty in Illinois Brick should be resolved in the direction of the statutory
           text, which states that “any person” injured by an antitrust violation
           may sue to recover damages. Second, Apple’s theory is not persua-
           sive economically or legally. It would draw an arbitrary and unprin-
           cipled line among retailers based on their financial arrangements
           with their manufacturers or suppliers. And it would permit a con-
           sumer to sue a monopolistic retailer when the retailer set the retail
           price by marking up the price it had paid the manufacturer or suppli-
           er for the good or service but not when the manufacturer or supplier
           set the retail price and the retailer took a commission on each sale.
           Third, Apple’s theory would provide a roadmap for monopolistic re-
           tailers to structure transactions with manufacturers or suppliers so
           as to evade antitrust claims by consumers and thereby thwart effec-
           tive antitrust enforcement. Pp. 7–11.
              (c) Contrary to Apple’s argument, the three Illinois Brick rationales
           for adopting the direct-purchaser rule cut strongly in respondents’ fa-
           vor. First, Apple posits that allowing only the upstream app develop-
           ers—and not the downstream consumers—to sue Apple would mean
           more effective antitrust enforcement. But that makes little sense,
           and it would directly contradict the longstanding goal of effective pri-
           vate enforcement and consumer protection in antitrust cases. Sec-
           ond, Apple warns that calculating the damages in successful consum-
           er antitrust suits against monopolistic retailers might be
           complicated. But Illinois Brick is not a get-out-of-court-free card for
           monopolistic retailers to play any time that a damages calculation
           might be complicated. Third, Apple claims that allowing consumers
           to sue will result in “conflicting claims to a common fund—the
           amount of the alleged overcharge.” Illinois Brick, 431 U. S., at 737.
           But this is not a case where multiple parties at different levels of a
           distribution chain are trying to recover the same passed-through
           overcharge initially levied by the manufacturer at the top of the
           chain, cf. id., at 726–727. Pp. 11–14.
       846 F. 3d 313, affirmed.
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 3 of 28




                           Cite as: 587 U. S. ____ (2019)                   3

                                      Syllabus

          KAVANAUGH, J., delivered the opinion of the Court, in which GINS-
       BURG, BREYER, SOTOMAYOR, and KAGAN, JJ., joined. GORSUCH, J., filed a
       dissenting opinion, in which ROBERTS, C. J., and THOMAS and ALITO, JJ.,
       joined.
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 4 of 28




                              Cite as: 587 U. S. ____ (2019)                             1

                                    Opinion of the Court

              NOTICE: This opinion is subject to formal revision before publication in
            the preliminary print of the United States Reports. Readers are requested
            to notify the Reporter of Decisions, Supreme Court of the United States,
            Washington, D. C. 20543, of any typographical or other formal errors, in
            order that corrections may be made before the preliminary print goes to
            press.


       SUPREME COURT OF THE UNITED STATES
                                         _________________

                                          No. 17–204
                                         _________________


        APPLE INC., PETITIONER v. ROBERT PEPPER, ET AL.
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE NINTH CIRCUIT
                                       [May 13, 2019]

         JUSTICE KAVANAUGH delivered the opinion of the Court.
         In 2007, Apple started selling iPhones. The next year,
       Apple launched the retail App Store, an electronic store
       where iPhone owners can purchase iPhone applications
       from Apple. Those “apps” enable iPhone owners to send
       messages, take photos, watch videos, buy clothes, order
       food, arrange transportation, purchase concert tickets,
       donate to charities, and the list goes on. “There’s an app
       for that” has become part of the 21st-century American
       lexicon.
         In this case, however, several consumers contend that
       Apple charges too much for apps. The consumers argue,
       in particular, that Apple has monopolized the retail mar-
       ket for the sale of apps and has unlawfully used its mo-
       nopolistic power to charge consumers higher-than-
       competitive prices.
         A claim that a monopolistic retailer (here, Apple) has
       used its monopoly to overcharge consumers is a classic
       antitrust claim. But Apple asserts that the consumer-
       plaintiffs in this case may not sue Apple because they
       supposedly were not “direct purchasers” from Apple under
       our decision in Illinois Brick Co. v. Illinois, 431 U. S. 720,
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 5 of 28




       2                   APPLE INC. v. PEPPER

                             Opinion of the Court

       745–746 (1977). We disagree. The plaintiffs purchased
       apps directly from Apple and therefore are direct purchas-
       ers under Illinois Brick. At this early pleadings stage of
       the litigation, we do not assess the merits of the plaintiffs’
       antitrust claims against Apple, nor do we consider any
       other defenses Apple might have. We merely hold that the
       Illinois Brick direct-purchaser rule does not bar these
       plaintiffs from suing Apple under the antitrust laws. We
       affirm the judgment of the U. S. Court of Appeals for the
       Ninth Circuit.
                                    I
         In 2007, Apple began selling iPhones. In July 2008,
       Apple started the App Store. The App Store now contains
       about 2 million apps that iPhone owners can download.
       By contract and through technological limitations, the App
       Store is the only place where iPhone owners may lawfully
       buy apps.
         For the most part, Apple does not itself create apps.
       Rather, independent app developers create apps. Those
       independent app developers then contract with Apple to
       make the apps available to iPhone owners in the App
       Store.
         Through the App Store, Apple sells the apps directly to
       iPhone owners. To sell an app in the App Store, app de-
       velopers must pay Apple a $99 annual membership fee.
       Apple requires that the retail sales price end in $0.99, but
       otherwise allows the app developers to set the retail price.
       Apple keeps 30 percent of the sales price, no matter what
       the sales price might be. In other words, Apple pockets a
       30 percent commission on every app sale.
         In 2011, four iPhone owners sued Apple. They allege
       that Apple has unlawfully monopolized “the iPhone apps
       aftermarket.” App. to Pet. for Cert. 53a. The plaintiffs
       allege that, via the App Store, Apple locks iPhone owners
       “into buying apps only from Apple and paying Apple’s 30%
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 6 of 28




                        Cite as: 587 U. S. ____ (2019)           3

                            Opinion of the Court

       fee, even if ” the iPhone owners wish “to buy apps else-
       where or pay less.” Id., at 45a. According to the com-
       plaint, that 30 percent commission is “pure profit” for
       Apple and, in a competitive environment with other retail-
       ers, “Apple would be under considerable pressure to sub-
       stantially lower its 30% profit margin.” Id., at 54a–55a.
       The plaintiffs allege that in a competitive market, they
       would be able to “choose between Apple’s high-priced App
       Store and less costly alternatives.” Id., at 55a. And they
       allege that they have “paid more for their iPhone apps
       than they would have paid in a competitive market.” Id.,
       at 53a.
          Apple moved to dismiss the complaint, arguing that the
       iPhone owners were not direct purchasers from Apple and
       therefore may not sue. In Illinois Brick, this Court held
       that direct purchasers may sue antitrust violators, but
       also ruled that indirect purchasers may not sue. The
       District Court agreed with Apple and dismissed the com-
       plaint. According to the District Court, the iPhone owners
       were not direct purchasers from Apple because the app
       developers, not Apple, set the consumers’ purchase price.
          The Ninth Circuit reversed. The Ninth Circuit concluded
       that the iPhone owners were direct purchasers under
       Illinois Brick because the iPhone owners purchased apps
       directly from Apple. According to the Ninth Circuit, Illi-
       nois Brick means that a consumer may not sue an alleged
       monopolist who is two or more steps removed from the
       consumer in a vertical distribution chain. See In re Apple
       iPhone Antitrust Litig., 846 F. 3d 313, 323 (2017). Here,
       however, the consumers purchased directly from Apple,
       the alleged monopolist. Therefore, the Ninth Circuit held
       that the iPhone owners could sue Apple for allegedly
       monopolizing the sale of iPhone apps and charging higher-
       than-competitive prices. Id., at 324. We granted certiorari.
       585 U. S. ___ (2018).
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 7 of 28




       4                   APPLE INC. v. PEPPER

                             Opinion of the Court

                                      II
                                       A
          The plaintiffs’ allegations boil down to one straightfor-
       ward claim: that Apple exercises monopoly power in the
       retail market for the sale of apps and has unlawfully used
       its monopoly power to force iPhone owners to pay Apple
       higher-than-competitive prices for apps. According to the
       plaintiffs, when iPhone owners want to purchase an app,
       they have only two options: (1) buy the app from Apple’s
       App Store at a higher-than-competitive price or (2) do not
       buy the app at all. Any iPhone owners who are dissatis-
       fied with the selection of apps available in the App Store
       or with the price of the apps available in the App Store are
       out of luck, or so the plaintiffs allege.
          The sole question presented at this early stage of the
       case is whether these consumers are proper plaintiffs for
       this kind of antitrust suit—in particular, our precedents
       ask, whether the consumers were “direct purchasers” from
       Apple. Illinois Brick, 431 U. S., at 745–746. It is undis-
       puted that the iPhone owners bought the apps directly
       from Apple. Therefore, under Illinois Brick, the iPhone
       owners were direct purchasers who may sue Apple for
       alleged monopolization.
          That straightforward conclusion follows from the text of
       the antitrust laws and from our precedents.
          First is text: Section 2 of the Sherman Act makes it
       unlawful for any person to “monopolize, or attempt to
       monopolize, or combine or conspire with any other person
       or persons, to monopolize any part of the trade or com-
       merce among the several States, or with foreign nations.”
       26 Stat. 209, 15 U. S. C. §2. Section 4 of the Clayton Act
       in turn provides that “any person who shall be injured in
       his business or property by reason of anything forbidden in
       the antitrust laws may sue . . . the defendant . . . and shall
       recover threefold the damages by him sustained, and the
       cost of suit, including a reasonable attorney’s fee.” 38
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 8 of 28




                            Cite as: 587 U. S. ____ (2019)                    5

                                 Opinion of the Court

       Stat. 731, 15 U. S. C. §15(a) (emphasis added). The broad
       text of §4—“any person” who has been “injured” by an
       antitrust violator may sue—readily covers consumers who
       purchase goods or services at higher-than-competitive
       prices from an allegedly monopolistic retailer.
          Second is precedent: Applying §4, we have consistently
       stated that “the immediate buyers from the alleged anti-
       trust violators” may maintain a suit against the antitrust
       violators. Kansas v. UtiliCorp United Inc., 497 U. S. 199,
       207 (1990); see also Illinois Brick, 431 U. S., at 745–746.
       At the same time, incorporating principles of proximate
       cause into §4, we have ruled that indirect purchasers who
       are two or more steps removed from the violator in a
       distribution chain may not sue. Our decision in Illinois
       Brick established a bright-line rule that authorizes suits
       by direct purchasers but bars suits by indirect purchasers.
       Id., at 746.1
          The facts of Illinois Brick illustrate the rule. Illinois
       Brick Company manufactured and distributed concrete
       blocks. Illinois Brick sold the blocks primarily to masonry
       contractors, and those contractors in turn sold masonry
       structures to general contractors. Those general contrac-
       tors in turn sold their services for larger construction
       projects to the State of Illinois, the ultimate consumer of
       the blocks.
          The consumer State of Illinois sued the manufacturer
       Illinois Brick. The State alleged that Illinois Brick had
       engaged in a conspiracy to fix the price of concrete blocks.
       According to the complaint, the State paid more for the
       concrete blocks than it would have paid absent the price-
       fixing conspiracy. The monopoly overcharge allegedly
       flowed all the way down the distribution chain to the
       ——————
         1 Illinois Brick held that the direct-purchaser requirement applies to

       claims for damages. Illinois Brick did not address injunctive relief, and
       we likewise do not address injunctive relief in this case.
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 9 of 28




       6                       APPLE INC. v. PEPPER

                                 Opinion of the Court

       ultimate consumer, who was the State of Illinois.
          This Court ruled that the State could not bring an anti-
       trust action against Illinois Brick, the alleged violator,
       because the State had not purchased concrete blocks
       directly from Illinois Brick. The proper plaintiff to bring
       that claim against Illinois Brick, the Court stated, would
       be an entity that had purchased directly from Illinois
       Brick. Ibid.
          The bright-line rule of Illinois Brick, as articulated in
       that case and as we reiterated in UtiliCorp, means that
       indirect purchasers who are two or more steps removed
       from the antitrust violator in a distribution chain may not
       sue. By contrast, direct purchasers—that is, those who
       are “the immediate buyers from the alleged antitrust
       violators”—may sue. UtiliCorp, 497 U. S., at 207.
          For example, if manufacturer A sells to retailer B, and
       retailer B sells to consumer C, then C may not sue A. But
       B may sue A if A is an antitrust violator. And C may sue
       B if B is an antitrust violator. That is the straightforward
       rule of Illinois Brick. See Loeb Industries, Inc. v. Sumi-
       tomo Corp., 306 F. 3d 469, 481–482 (CA7 2002) (Wood, J.).2
          In this case, unlike in Illinois Brick, the iPhone owners
       are not consumers at the bottom of a vertical distribution
       chain who are attempting to sue manufacturers at the top
       of the chain. There is no intermediary in the distribution
       chain between Apple and the consumer. The iPhone
       owners purchase apps directly from the retailer Apple,
       who is the alleged antitrust violator. The iPhone owners
       pay the alleged overcharge directly to Apple. The absence
       of an intermediary is dispositive. Under Illinois Brick, the
       ——————
         2 Thirty States and the District of Columbia filed an amicus brief

       supporting the plaintiffs, and they argue that C should be able to sue A
       in that hypothetical. They ask us to overrule Illinois Brick to allow
       such suits. In light of our ruling in favor of the plaintiffs in this case,
       we have no occasion to consider that argument for overruling Illinois
       Brick.
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 10 of 28




                         Cite as: 587 U. S. ____ (2019)            7

                             Opinion of the Court

        iPhone owners are direct purchasers from Apple and are
        proper plaintiffs to maintain this antitrust suit.
                                       B
          All of that seems simple enough. But Apple argues
        strenuously against that seemingly simple conclusion, and
        we address its arguments carefully. For this kind of re-
        tailer case, Apple’s theory is that Illinois Brick allows
        consumers to sue only the party who sets the retail price,
        whether or not that party sells the good or service directly
        to the complaining party. Apple says that its theory ac-
        cords with the economics of the transaction. Here, Apple
        argues that the app developers, not Apple, set the retail
        price charged to consumers, which according to Apple
        means that the consumers may not sue Apple.
          We see three main problems with Apple’s “who sets the
        price” theory.
          First, Apple’s theory contradicts statutory text and
        precedent. As we explained above, the text of §4 broadly
        affords injured parties a right to sue under the antitrust
        laws. And our precedent in Illinois Brick established a
        bright-line rule where direct purchasers such as the con-
        sumers here may sue antitrust violators from whom they
        purchased a good or service. Illinois Brick, as we read the
        opinion, was not based on an economic theory about who
        set the price. Rather, Illinois Brick sought to ensure an
        effective and efficient litigation scheme in antitrust cases.
        To do so, the Court drew a bright line that allowed direct
        purchasers to sue but barred indirect purchasers from
        suing. When there is no intermediary between the pur-
        chaser and the antitrust violator, the purchaser may sue.
        The Illinois Brick bright-line rule is grounded on the
        “belief that simplified administration improves antitrust
        enforcement.” 2A P. Areeda, H. Hovenkamp, R. Blair, &
        C. Durrance, Antitrust Law ¶346e, p. 194 (4th ed. 2014)
        (Areeda & Hovenkamp). Apple’s theory would require us
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 11 of 28




        8                   APPLE INC. v. PEPPER

                             Opinion of the Court

        to rewrite the rationale of Illinois Brick and to gut the
        longstanding bright-line rule.
          To the extent that Illinois Brick leaves any ambiguity
        about whether a direct purchaser may sue an antitrust
        violator, we should resolve that ambiguity in the direction
        of the statutory text. And under the text, direct purchas-
        ers from monopolistic retailers are proper plaintiffs to sue
        those retailers.
          Second, in addition to deviating from statutory text and
        precedent, Apple’s proposed rule is not persuasive econom-
        ically or legally. Apple’s effort to transform Illinois Brick
        from a direct-purchaser rule to a “who sets the price” rule
        would draw an arbitrary and unprincipled line among
        retailers based on retailers’ financial arrangements with
        their manufacturers or suppliers.
          In the retail context, the price charged by a retailer to a
        consumer is often a result (at least in part) of the price
        charged by the manufacturer or supplier to the retailer, or
        of negotiations between the manufacturer or supplier and
        the retailer. Those agreements between manufacturer or
        supplier and retailer may take myriad forms, including for
        example a markup pricing model or a commission pricing
        model. In a traditional markup pricing model, a hypothet-
        ical monopolistic retailer might pay $6 to the manufacturer
        and then sell the product for $10, keeping $4 for itself. In
        a commission pricing model, the retailer might pay noth-
        ing to the manufacturer; agree with the manufacturer that
        the retailer will sell the product for $10 and keep 40 per-
        cent of the sales price; and then sell the product for $10,
        send $6 back to the manufacturer, and keep $4. In those
        two different pricing scenarios, everything turns out to be
        economically the same for the manufacturer, retailer, and
        consumer.
          Yet Apple’s proposed rule would allow a consumer to sue
        the monopolistic retailer in the former situation but not
        the latter. In other words, under Apple’s rule a consumer
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 12 of 28




                          Cite as: 587 U. S. ____ (2019)            9

                              Opinion of the Court

        could sue a monopolistic retailer when the retailer set the
        retail price by marking up the price it had paid the manu-
        facturer or supplier for the good or service. But a consumer
        could not sue a monopolistic retailer when the manufac-
        turer or supplier set the retail price and the retailer took a
        commission on each sale.
          Apple’s line-drawing does not make a lot of sense, other
        than as a way to gerrymander Apple out of this and simi-
        lar lawsuits. In particular, we fail to see why the form of
        the upstream arrangement between the manufacturer or
        supplier and the retailer should determine whether a
        monopolistic retailer can be sued by a downstream con-
        sumer who has purchased a good or service directly from
        the retailer and has paid a higher-than-competitive price
        because of the retailer’s unlawful monopolistic conduct.
        As the Court of Appeals aptly stated, “the distinction
        between a markup and a commission is immaterial.” 846
        F. 3d, at 324. A leading antitrust treatise likewise states:
        “Denying standing because ‘title’ never passes to a broker
        is an overly lawyered approach that ignores the reality
        that a distribution system that relies on brokerage is
        economically indistinguishable from one that relies on
        purchaser-resellers.” 2A Areeda & Hovenkamp ¶345, at
        183. If a retailer has engaged in unlawful monopolistic
        conduct that has caused consumers to pay higher-than-
        competitive prices, it does not matter how the retailer
        structured its relationship with an upstream manufacturer
        or supplier—whether, for example, the retailer employed a
        markup or kept a commission.
          To be sure, if the monopolistic retailer’s conduct has not
        caused the consumer to pay a higher-than-competitive
        price, then the plaintiff ’s damages will be zero. Here, for
        example, if the competitive commission rate were 10 per-
        cent rather than 30 percent but Apple could prove that
        app developers in a 10 percent commission system would
        always set a higher price such that consumers would pay
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 13 of 28




        10                 APPLE INC. v. PEPPER

                             Opinion of the Court

        the same retail price regardless of whether Apple’s com-
        mission was 10 percent or 30 percent, then the consumers’
        damages would presumably be zero. But we cannot as-
        sume in all cases—as Apple would necessarily have us
        do—that a monopolistic retailer who keeps a commission
        does not ever cause the consumer to pay a higher-than-
        competitive price. We find no persuasive legal or economic
        basis for such a blanket assertion.
           In short, we do not understand the relevance of the
        upstream market structure in deciding whether a down-
        stream consumer may sue a monopolistic retailer. Apple’s
        rule would elevate form (what is the precise arrangement
        between manufacturers or suppliers and retailers?) over
        substance (is the consumer paying a higher price because
        of the monopolistic retailer’s actions?). If the retailer’s
        unlawful monopolistic conduct caused a consumer to pay
        the retailer a higher-than-competitive price, the consumer
        is entitled to sue the retailer under the antitrust laws.
           Third, if accepted, Apple’s theory would provide a
        roadmap for monopolistic retailers to structure transac-
        tions with manufacturers or suppliers so as to evade anti-
        trust claims by consumers and thereby thwart effective
        antitrust enforcement.
           Consider a traditional supplier-retailer relationship, in
        which the retailer purchases a product from the supplier
        and sells the product with a markup to consumers. Under
        Apple’s proposed rule, a retailer, instead of buying the
        product from the supplier, could arrange to sell the prod-
        uct for the supplier without purchasing it from the sup-
        plier. In other words, rather than paying the supplier a
        certain price for the product and then marking up the
        price to sell the product to consumers, the retailer could
        collect the price of the product from consumers and remit
        only a fraction of that price to the supplier.
           That restructuring would allow a monopolistic retailer
        to insulate itself from antitrust suits by consumers, even
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 14 of 28




                         Cite as: 587 U. S. ____ (2019)          11

                             Opinion of the Court

        in situations where a monopolistic retailer is using its
        monopoly to charge higher-than-competitive prices to
        consumers. We decline to green-light monopolistic retail-
        ers to exploit their market position in that way. We refuse
        to rubber-stamp such a blatant evasion of statutory text
        and judicial precedent.
          In sum, Apple’s theory would disregard statutory text
        and precedent, create an unprincipled and economically
        senseless distinction among monopolistic retailers, and
        furnish monopolistic retailers with a how-to guide for
        evasion of the antitrust laws.
                                        C
           In arguing that the Court should transform the direct-
        purchaser rule into a “who sets the price” rule, Apple
        insists that the three reasons that the Court identified in
        Illinois Brick for adopting the direct-purchaser rule apply
        to this case—even though the consumers here (unlike in
        Illinois Brick) were direct purchasers from the alleged
        monopolist. The Illinois Brick Court listed three reasons
        for barring indirect-purchaser suits: (1) facilitating more
        effective enforcement of antitrust laws; (2) avoiding com-
        plicated damages calculations; and (3) eliminating dupli-
        cative damages against antitrust defendants.
           As we said in UtiliCorp, however, the bright-line rule of
        Illinois Brick means that there is no reason to ask whether
        the rationales of Illinois Brick “apply with equal force” in
        every individual case. 497 U. S., at 216. We should not
        engage in “an unwarranted and counterproductive exer-
        cise to litigate a series of exceptions.” Id., at 217.
           But even if we engage with this argument, we conclude
        that the three Illinois Brick rationales—whether consid-
        ered individually or together—cut strongly in the plain-
        tiffs’ favor here, not Apple’s.
           First, Apple argues that barring the iPhone owners from
        suing Apple will better promote effective enforcement of
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 15 of 28




        12                 APPLE INC. v. PEPPER

                             Opinion of the Court

        the antitrust laws. Apple posits that allowing only the
        upstream app developers—and not the downstream con-
        sumers—to sue Apple would mean more effective enforce-
        ment of the antitrust laws. We do not agree. Leaving
        consumers at the mercy of monopolistic retailers simply
        because upstream suppliers could also sue the retailers
        makes little sense and would directly contradict the
        longstanding goal of effective private enforcement and
        consumer protection in antitrust cases.
           Second, Apple warns that calculating the damages in
        successful consumer antitrust suits against monopolistic
        retailers might be complicated. It is true that it may be
        hard to determine what the retailer would have charged in
        a competitive market. Expert testimony will often be
        necessary. But that is hardly unusual in antitrust cases.
        Illinois Brick is not a get-out-of-court-free card for monop-
        olistic retailers to play any time that a damages calcula-
        tion might be complicated. Illinois Brick surely did not
        wipe out consumer antitrust suits against monopolistic
        retailers from whom the consumers purchased goods or
        services at higher-than-competitive prices. Moreover, the
        damages calculation may be just as complicated in a re-
        tailer markup case as it is in a retailer commission case.
        Yet Apple apparently accepts consumers suing monopolis-
        tic retailers in a retailer markup case. If Apple accepts
        that kind of suit, then Apple should also accept consumers
        suing monopolistic retailers in a retailer commission case.
           Third, Apple claims that allowing consumers to sue will
        result in “conflicting claims to a common fund—the
        amount of the alleged overcharge.” Illinois Brick, 431
        U. S., at 737. Apple is incorrect. This is not a case where
        multiple parties at different levels of a distribution chain
        are trying to all recover the same passed-through
        overcharge initially levied by the manufacturer at the top
        of the chain. Cf. id., at 726–727; Hanover Shoe, Inc. v.
        United Shoe Machinery Corp., 392 U. S. 481, 483–484
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 16 of 28




                         Cite as: 587 U. S. ____ (2019)          13

                             Opinion of the Court

        (1968). If the iPhone owners prevail, they will be entitled
        to the full amount of the unlawful overcharge that they
        paid to Apple. The overcharge has not been passed on by
        anyone to anyone. Unlike in Illinois Brick, there will be
        no need to “trace the effect of the overcharge through each
        step in the distribution chain.” 431 U. S., at 741.
          It is true that Apple’s alleged anticompetitive conduct
        may leave Apple subject to multiple suits by different
        plaintiffs. But Illinois Brick did not purport to bar
        multiple liability that is unrelated to passing an
        overcharge down a chain of distribution. Basic antitrust
        law tells us that the “mere fact that an antitrust violation
        produces two different classes of victims hardly entails
        that their injuries are duplicative of one another.” 2A
        Areeda & Hovenkamp ¶339d, at 136. Multiple suits are
        not atypical when the intermediary in a distribution chain
        is a bottleneck monopolist or monopsonist (or both)
        between the manufacturer on the one end and the
        consumer on the other end. A retailer who is both a
        monopolist and a monopsonist may be liable to different
        classes of plaintiffs—both to downstream consumers and
        to upstream suppliers—when the retailer’s unlawful
        conduct affects both the downstream and upstream
        markets.
          Here, some downstream iPhone consumers have sued
        Apple on a monopoly theory. And it could be that some
        upstream app developers will also sue Apple on a monop-
        sony theory. In this instance, the two suits would rely on
        fundamentally different theories of harm and would not
        assert dueling claims to a “common fund,” as that term
        was used in Illinois Brick. The consumers seek damages
        based on the difference between the price they paid and
        the competitive price. The app developers would seek lost
        profits that they could have earned in a competitive retail
        market. Illinois Brick does not bar either category of suit.
          In short, the three Illinois Brick rationales do not per-
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 17 of 28




        14                 APPLE INC. v. PEPPER

                             Opinion of the Court

        suade us to remake Illinois Brick and to bar direct-
        purchaser suits against monopolistic retailers who employ
        commissions rather than markups. The plaintiffs seek to
        hold retailers to account if the retailers engage in unlaw-
        ful anticompetitive conduct that harms consumers who
        purchase from those retailers. That is why we have anti-
        trust law.
                               *    *    *
           Ever since Congress overwhelmingly passed and Presi-
        dent Benjamin Harrison signed the Sherman Act in 1890,
        “protecting consumers from monopoly prices” has been
        “the central concern of antitrust.”        2A Areeda &
        Hovenkamp ¶345, at 179. The consumers here purchased
        apps directly from Apple, and they allege that Apple used
        its monopoly power over the retail apps market to charge
        higher-than-competitive prices. Our decision in Illinois
        Brick does not bar the consumers from suing Apple for
        Apple’s allegedly monopolistic conduct. We affirm the
        judgment of the U. S. Court of Appeals for the Ninth
        Circuit.
                                                   It is so ordered.
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 18 of 28




                         Cite as: 587 U. S. ____ (2019)            1

                            GORSUCH, J., dissenting

        SUPREME COURT OF THE UNITED STATES
                                 _________________

                                  No. 17–204
                                 _________________


        APPLE INC., PETITIONER v. ROBERT PEPPER, ET AL.
         ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                    APPEALS FOR THE NINTH CIRCUIT
                                [May 13, 2019]

           JUSTICE GORSUCH, with whom THE CHIEF JUSTICE,
        JUSTICE THOMAS, and JUSTICE ALITO join, dissenting.
           More than 40 years ago, in Illinois Brick Co. v. Illinois,
        431 U. S. 720 (1977), this Court held that an antitrust
        plaintiff can’t sue a defendant for overcharging someone
        else who might (or might not) have passed on all (or some)
        of the overcharge to him. Illinois Brick held that these
        convoluted “pass on” theories of damages violate tradi-
        tional principles of proximate causation and that the right
        plaintiff to bring suit is the one on whom the overcharge
        immediately and surely fell. Yet today the Court lets a
        pass-on case proceed. It does so by recasting Illinois Brick
        as a rule forbidding only suits where the plaintiff does not
        contract directly with the defendant. This replaces a rule
        of proximate cause and economic reality with an easily
        manipulated and formalistic rule of contractual privity.
        That’s not how antitrust law is supposed to work, and it’s
        an uncharitable way of treating a precedent which—
        whatever its flaws—is far more sensible than the rule the
        Court installs in its place.
                                    I
          To understand Illinois Brick, it helps to start with the
        case that paved the way for that decision: Hanover Shoe,
        Inc. v. United Shoe Machinery Corp., 392 U. S. 481 (1968).
        Hanover sued United, a company that supplied machinery
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 19 of 28




        2                  APPLE INC. v. PEPPER

                            GORSUCH, J., dissenting

        Hanover used to make shoes. Hanover alleged that
        United’s illegal monopoly in the shoe-making-machinery
        market had allowed it to charge supracompetitive prices. As
        damages, Hanover sought to recover the amount it had
        overpaid United for machinery. United replied that Han-
        over hadn’t been damaged at all because, United asserted,
        Hanover had not absorbed the supposedly “illegal over-
        charge” but had “passed the cost on to its customers” by
        raising the prices it charged for shoes. Id., at 487–488,
        and n. 6. This Court called United’s argument a “ ‘passing-
        on’ defense” because it suggested that a court should
        consider whether an antitrust plaintiff had “passed on”
        the defendant’s overcharge to its own customers when
        assessing if and to what degree the plaintiff was injured
        by the defendant’s anticompetitive conduct. Id., at 488.
           This Court rejected that defense. While §4 of the Clay-
        ton Act allows private suits for those injured by antitrust
        violations, we have long interpreted this language against
        the backdrop of the common law. See, e.g., Associated
        Gen. Contractors of Cal., Inc. v. Carpenters, 459 U. S. 519,
        529–531 (1983). And under ancient rules of proximate
        causation, the “ ‘general tendency of the law, in regard to
        damages at least, is not to go beyond the first step.’ ”
        Hanover Shoe, 392 U. S., at 490, n. 8 (quoting Southern
        Pacific Co. v. Darnell-Taenzer Lumber Co., 245 U. S. 531,
        533 (1918)). In Hanover Shoe, the first step was United’s
        overcharging of Hanover. To proceed beyond that and
        inquire whether Hanover had passed on the overcharge to
        its customers, the Court held, would risk the sort of prob-
        lems traditional principles of proximate cause were de-
        signed to avoid. “[N]early insuperable” questions would
        follow about whether Hanover had the capacity and incen-
        tive to pass on to its customers in the shoe-making market
        United’s alleged monopoly rent from the separate shoe-
        making-machinery market. 392 U. S., at 493. Resolving
        those questions would, in turn, necessitate a trial within a
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 20 of 28




                          Cite as: 587 U. S. ____ (2019)            3

                             GORSUCH, J., dissenting

        trial about Hanover’s power and conduct in its own mar-
        ket, with the attendant risk that proceedings would be-
        come “long and complicated” and would “involv[e] massive
        evidence and complicated theories.” Ibid.
           Illinois Brick was just the other side of the coin. With
        Hanover Shoe having held that an antitrust defendant
        could not rely on a pass-on theory to avoid damages, Illi-
        nois Brick addressed whether an antitrust plaintiff could
        rely on a pass-on theory to recover damages. The State of
        Illinois had sued several manufacturers of concrete blocks,
        alleging that the defendants’ price-fixing conspiracy had
        enabled them to overcharge building contractors, who in
        turn had passed on those charges to their customers,
        including the State. Recognizing that Hanover Shoe had
        already prohibited antitrust violators from using a “pass-
        on theory” defensively, the Court declined to “permit
        offensive use of a pass-on theory against an alleged viola-
        tor that could not use the same theory as a defense.” 431
        U. S., at 735. “Permitting the use of pass-on theories
        under §4,” the Court reasoned, would require determining
        how much of the manufacturer’s monopoly rent was ab-
        sorbed by intermediary building contractors and how
        much they were able and chose to pass on to their custom-
        ers like the State. Id., at 737. Allowing pass-on theories
        would, as well, allow “plaintiffs at each level in the distri-
        bution chain” to “assert conflicting claims to a common
        fund,” which would require “massive efforts to apportion
        the recovery among all potential plaintiffs that could have
        absorbed part of the overcharge—from direct purchasers
        to middlemen to ultimate consumers.” Ibid. Better again,
        the Court decided, to adhere to traditional rules of proxi-
        mate causation and allow only the first affected custom-
        ers—the building contractors—to sue for the monopoly
        rents they had directly paid.
           There is nothing surprising in any of this. Unless Con-
        gress provides otherwise, this Court generally reads statu-
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 21 of 28




        4                       APPLE INC. v. PEPPER

                                 GORSUCH, J., dissenting

        tory causes of action as “limited to plaintiffs whose inju-
        ries are proximately caused by violations of the statute.”
        Lexmark Int’l, Inc. v. Static Control Components, Inc., 572
        U. S. 118, 132 (2014). That proximate cause requirement
        typically bars suits for injuries that are “derivative of
        misfortunes visited upon a third person by the defendant’s
        acts.” Id., at 133 (internal quotation marks omitted). So,
        for example, if a defendant’s false advertising causes harm
        to one of its competitors, the competitor can sue the false
        advertiser under the Lanham Act. But if the competitor is
        unable to pay its rent as a result, the competitor’s landlord
        can’t sue the false advertiser, because the landlord’s harm
        derives from the harm to the competitor. Id., at 134; see
        also, e.g., Bank of America Corp. v. Miami, 581 U. S. ___,
        ___–___ (2017) (slip op., at 10–11); Dura Pharmaceuticals,
        Inc. v. Broudo, 544 U. S. 336, 346 (2005); Holmes v. Secu-
        rities Investor Protection Corporation, 503 U. S. 258, 268–
        270 (1992). This Court has long understood Illinois Brick
        as simply applying these traditional proximate cause
        principles in the antitrust context. See Associated Gen.
        Contractors, 459 U. S., at 532–535, 544–545.1
                                    II
          The lawsuit before us depends on just the sort of pass-on
        theory that Illinois Brick forbids. The plaintiffs bought
        apps from third-party app developers (or manufacturers)
        in Apple’s retail Internet App Store, at prices set by the
        developers. The lawsuit alleges that Apple is a monopolist
        ——————
            1 For this reason, it’s hard to make sense of the suggestion that Illi-

        nois Brick may not apply to claims for injunctive relief, ante, at 5, n. 1.
        Under our normal rule of construction, a plaintiff who’s not proximately
        harmed by a defendant’s unlawful conduct has no cause of action to sue
        the defendant for any type of relief. Lexmark Int’l, Inc. v. Static Control
        Components, Inc., 572 U. S. 118, 135 (2014) (although a plaintiff that
        “cannot quantify its losses with sufficient certainty to recover damages
        . . . may still be entitled to injunctive relief,” the requirement of proxi-
        mate causation “must be met in every case”).
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 22 of 28




                          Cite as: 587 U. S. ____ (2019)             5

                             GORSUCH, J., dissenting

        retailer and that the 30% commission it charges develop-
        ers for the right to sell through its platform represents an
        anticompetitive price. The problem is that the 30% com-
        mission falls initially on the developers. So if the commis-
        sion is in fact a monopolistic overcharge, the developers
        are the parties who are directly injured by it. Plaintiffs
        can be injured only if the developers are able and choose to
        pass on the overcharge to them in the form of higher app
        prices that the developers alone control. Plaintiffs admit-
        ted as much in the district court, where they described
        their theory of injury this way: “[I]f Apple tells the devel-
        oper . . . we’re going to take this 30 percent commission . . .
        what’s the developer going to do? The developer is going
        to increase its price to cover Apple’s . . . demanded profit.”
        App. 143.
           Because this is exactly the kind of “pass-on theory”
        Illinois Brick rejected, it should come as no surprise that
        the concerns animating that decision are also implicated.
        Like other pass-on theories, plaintiffs’ theory will necessi-
        tate a complex inquiry into how Apple’s conduct affected
        third-party pricing decisions. And it will raise difficult
        questions about apportionment of damages between app
        developers and their customers, along with the risk of
        duplicative damages awards.           If anything, plaintiffs’
        claims present these difficulties even more starkly than
        did the claims at issue in Illinois Brick.
           Consider first the question of causation. To determine if
        Apple’s conduct damaged plaintiffs at all (and if so, the
        magnitude of their damages), a court will first have to
        explore whether and to what extent each individual app
        developer was able—and then opted—to pass on the 30%
        commission to its consumers in the form of higher app
        prices. Sorting this out, if it can be done at all, will entail
        wrestling with “ ‘complicated theories’ ” about “how the
        relevant market variables would have behaved had there
        been no overcharge.” Illinois Brick, 431 U. S., at 741–743.
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 23 of 28




        6                      APPLE INC. v. PEPPER

                               GORSUCH, J., dissenting

        Will the court hear testimony to determine the market
        power of each app developer, how each set its prices, and
        what it might have charged consumers for apps if Apple’s
        commission had been lower? Will the court also consider
        expert testimony analyzing how market factors might
        have influenced developers’ capacity and willingness to
        pass on Apple’s alleged monopoly overcharge? And will
        the court then somehow extrapolate its findings to all of
        the tens of thousands of developers who sold apps through
        the App Store at different prices and times over the course
        of years?
           This causation inquiry will be complicated further by
        Apple’s requirement that all app prices end in $0.99. As
        plaintiffs acknowledge, this rule has caused prices for the
        “vast majority” of apps to “cluster” at exactly $0.99. Brief
        for Respondents 44. And a developer charging $0.99 for
        its app can’t raise its price by just enough to recover the
        30-cent commission. Instead, if the developer wants to
        pass on the commission to consumers, it has to more than
        double its price to $1.99 (doubling the commission in the
        process), which could significantly affect its sales. In
        short, because Apple’s 99-cent rule creates a strong disin-
        centive for developers to raise their prices, it makes plain-
        tiffs’ pass-on theory of injury even harder to prove. Yet
        the court will have to consider all of this when determin-
        ing what damages, if any, plaintiffs suffered as a result of
        Apple’s allegedly excessive 30% commission.2
           Plaintiffs’ claims will also necessitate “massive efforts to
        apportion the recovery among all potential plaintiffs that
        ——————
          2 Plaintiffs haven’t argued (and so have forfeited in this Court any

        argument) that Apple’s imposition of the 99-cent rule was itself an
        antitrust violation that injured consumers by raising the price of apps
        above competitive levels. They didn’t mention the 99-cent rule in their
        complaint in district court or in their briefs to the court of appeals.
        And, as I’ve noted, they concede that they are seeking damages “based
        solely on” the 30% commission. Brief in Opposition 5.
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 24 of 28




                             Cite as: 587 U. S. ____ (2019)                     7

                                GORSUCH, J., dissenting

        could have absorbed part of the overcharge,” including
        both consumers and app developers. Illinois Brick, 431
        U. S., at 737. If, as plaintiffs contend, Apple’s 30% com-
        mission is a monopolistic overcharge, then the app devel-
        opers have a claim against Apple to recover whatever
        portion of the commission they did not pass on to consum-
        ers. Before today, Hanover Shoe would have prevented
        Apple from reducing its liability to the developers by
        arguing that they had passed on the overcharge to con-
        sumers. But the Court’s holding that Illinois Brick doesn’t
        govern this situation surely must mean Hanover Shoe
        doesn’t either. So courts will have to divvy up the com-
        missions Apple collected between the developers and the
        consumers. To do that, they’ll have to figure out which
        party bore what portion of the overcharge in every pur-
        chase. And if the developers bring suit separately from
        the consumers, Apple might be at risk of duplicative dam-
        ages awards totaling more than the full amount it col-
        lected in commissions. To avoid that possibility, it may
        turn out that the developers are necessary parties who will
        have to be joined in the plaintiffs’ lawsuit. See Fed. Rule
        Civ. Proc. 19(a)(1)(B); Illinois Brick, 431 U. S., at 739
        (explaining that “[t]hese absent potential claimants would
        seem to fit the classic definition of ‘necessary parties,’ for
        purposes of compulsory joinder”).3

        ——————
          3 The  Court denies that allowing both consumers and developers to
        sue over the same allegedly unlawful commission will “result in ‘con-
        flicting claims to a common fund’ ” as Illinois Brick feared. Ante, at 12.
        But Apple charged only one commission on each sale. So even assum-
        ing for argument’s sake that the 30% commission was entirely illegal,
        Apple can only be required to pay out in damages, at most, the full
        amount it received in commissions. To their credit, even plaintiffs have
        conceded as much, acknowledging that because “there is only one 30%
        markup,” any claim by the developers against Apple would necessarily
        be seeking “a piece of the same 30% pie.” Brief in Opposition 12. It’s a
        mystery why the Court refuses to accept that sensible concession.
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 25 of 28




        8                  APPLE INC. v. PEPPER

                           GORSUCH, J., dissenting

                                    III
          The United States and its antitrust regulators agree
       with all of this, so how does the Court reach such a differ-
       ent conclusion? Seizing on Illinois Brick’s use of the
       shorthand phrase “direct purchasers” to describe the
       parties immediately injured by the monopoly overcharge
       in that case, the Court (re)characterizes Illinois Brick as a
       rule that anyone who purchases goods directly from an
       alleged antitrust violator can sue, while anyone who
       doesn’t, can’t. Under this revisionist version of Illinois
       Brick, the dispositive question becomes whether an “in-
       termediary in the distribution chain” stands between the
       plaintiff and the defendant. Ante, at 6. And because the
       plaintiff app purchasers in this case happen to have pur-
       chased apps directly from Apple, the Court reasons, they
       may sue.
          This exalts form over substance. Instead of focusing on
       the traditional proximate cause question where the al-
       leged overcharge is first (and thus surely) felt, the Court’s
       test turns on who happens to be in privity of contract with
       whom. But we’ve long recognized that antitrust law
       should look at “the economic reality of the relevant trans-
       actions” rather than “formal conceptions of contract law.”
       United States v. Concentrated Phosphate Export Assn.,
       Inc., 393 U. S. 199, 208 (1968). And this case illustrates
       why. To evade the Court’s test, all Apple must do is
       amend its contracts. Instead of collecting payments for
       apps sold in the App Store and remitting the balance (less
       its commission) to developers, Apple can simply specify
       that consumers’ payments will flow the other way: directly
       to the developers, who will then remit commissions to
       Apple. No antitrust reason exists to treat these contrac-
       tual arrangements differently, and doing so will only
       induce firms to abandon their preferred—and presumably
       more efficient—distribution arrangements in favor of less
       efficient ones, all so they might avoid an arbitrary legal
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 26 of 28




                          Cite as: 587 U. S. ____ (2019)            9

                             GORSUCH, J., dissenting

        rule. See Copperweld Corp. v. Independence Tube Corp.,
        467 U. S. 752, 763, 772–774 (1984) (rejecting an “ ‘artificial
        distinction’ ” that “serves no valid antitrust goals but
        merely deprives consumers and producers of the benefits”
        of a particular business model).
           Nor does Illinois Brick come close to endorsing such a
        blind formalism. Yes, as the Court notes, the plaintiff in
        Illinois Brick did contract directly with an intermediary
        rather than with the putative antitrust violator. But
        Illinois Brick’s rejection of pass-on claims, and its explana-
        tion of the difficulties those claims present, had nothing to
        do with privity of contract. Instead and as we have seen,
        its rule and reasoning grew from the “general tendency of
        the law . . . not to go beyond” the party that first felt the
        sting of the alleged overcharge, and from the complica-
        tions that can arise when courts attempt to discern
        whether and to what degree damages were passed on to
        others. Supra, at 2–3. The Court today risks replacing a
        cogent rule about proximate cause with a pointless and
        easily evaded imposter. We do not usually read our own
        precedents so uncharitably.
           Maybe the Court proceeds as it does today because it
        just disagrees with Illinois Brick. After all, the Court not
        only displaces a sensible rule in favor of a senseless one; it
        also proceeds to question each of Illinois Brick’s ration-
        ales—doubting that those directly injured are always the
        best plaintiffs to bring suit, that calculating damages for
        pass-on plaintiffs will often be unduly complicated, and
        that conflicting claims to a common fund justify limiting
        who may sue. Ante, at 11–13. The Court even tells us
        that any “ambiguity” about the permissibility of pass-on
        damages should be resolved “in the direction of the statu-
        tory text,” ante, at 8—ignoring that Illinois Brick followed
        the well-trodden path of construing the statutory text in
        light of background common law principles of proximate
        cause. Last but not least, the Court suggests that the
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 27 of 28




        10                  APPLE INC. v. PEPPER

                            GORSUCH, J., dissenting

        traditional understanding of Illinois Brick leads to “arbi-
        trary and unprincipled” results. Ante, at 8. It asks us to
        consider two hypothetical scenarios that, it says, prove the
        point. The first is a “markup” scenario in which a monopo-
        listic retailer buys a product from a manufacturer for $6
        and then decides to sell the product to a consumer for $10,
        applying a supracompetitive $4 markup. The second is a
        “commission” scenario in which a manufacturer directs a
        monopolistic retailer to sell the manufacturer’s product to
        a consumer for $10 and the retailer keeps a supracompeti-
        tive 40% commission, sending $6 back to the manufac-
        turer. The two scenarios are economically the same, the
        Court asserts, and forbidding recovery in the second for
        lack of proximate cause makes no sense.
           But there is nothing arbitrary or unprincipled about
        Illinois Brick’s rule or results. The notion that the causal
        chain must stop somewhere is an ancient and venerable
        one. As with most any rule of proximate cause, reasonable
        people can debate whether Illinois Brick drew exactly the
        right line in cutting off claims where it did. But the line it
        drew is intelligible, principled, administrable, and far
        more reasonable than the Court’s artificial rule of contrac-
        tual privity. Nor do the Court’s hypotheticals come close
        to proving otherwise. In the first scenario, the markup
        falls initially on the consumer, so there’s no doubt that the
        retailer’s anticompetitive conduct proximately caused the
        consumer’s injury. Meanwhile, in the second scenario the
        commission falls initially on the manufacturer, and the
        consumer won’t feel the pain unless the manufacturer can
        and does recoup some or all of the elevated commission by
        raising its own prices. In that situation, the manufacturer
        is the directly injured party, and the difficulty of disaggre-
        gating damages between those directly and indirectly
        harmed means that the consumer can’t establish proxi-
        mate cause under traditional principles.
           Some amici share the Court’s skepticism of Illinois
Case: 14-15000, 05/14/2019, ID: 11297223, DktEntry: 44-2, Page 28 of 28




                         Cite as: 587 U. S. ____ (2019)          11

                            GORSUCH, J., dissenting

        Brick. They even urge us to overrule Illinois Brick, assur-
        ing us that “modern economic techniques” can now miti-
        gate any problems that arise in allocating damages be-
        tween those who suffer them directly and those who suffer
        them indirectly. Brief for State of Texas et al. as Amici
        Curiae 25. Maybe there is something to these arguments;
        maybe not. But there’s plenty of reason to decline any
        invitation to take even a small step away from Illinois
        Brick today. The plaintiffs have not asked us to overrule
        our precedent—in fact, they’ve disavowed any such re-
        quest. Tr. of Oral Arg. 40. So we lack the benefit of the
        adversarial process in a complex area involving a 40-year-
        old precedent and many hard questions. For example, if
        we are really inclined to overrule Illinois Brick, doesn’t
        that mean we must do the same to Hanover Shoe? If the
        proximate cause line is no longer to be drawn at the first
        injured party, how far down the causal chain can a plain-
        tiff be and still recoup damages? Must all potential claim-
        ants to the single monopoly rent be gathered in a single
        lawsuit as necessary parties (and if not, why not)? With-
        out any invitation or reason to revisit our precedent, and
        with so many grounds for caution, I would have thought
        the proper course today would have been to afford Illinois
        Brick full effect, not to begin whittling it away to a bare
        formalism. I respectfully dissent.
